COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING EN BANC




Case number: 01-11-00924-CV

Style: Washington v. Liem

Date motion filed:      April 24, 2013

Party filing motion:    Appellant, Kenneth Washington as Independent Administrator of the
                        Estate of Clinton Washington



A majority of the Court having voted against rehearing en banc, it is ordered that the motion for
rehearing en banc is denied.




Judge’s signature:      ___/s/ Jane Bland______________________
                        Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Higley, Bland, Massengale, and Huddle.
Justices Keyes and Sharp not participating. Justice Brown not sitting.



Date: May 23, 2013.